DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 17-24, filed 4 September 2020, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites a method of providing a transgenic tetra to the ornamental fish market, comprising the steps of:
obtaining a transgenic tetra comprising a chromosomally integrated expression cassette encoding a fluorescent protein, wherein the tetra comprises the “Blue tetra 1 transformation event,” sperm comprising the Blue tetra 1 transformation event having been deposited as ECACC accession no. 14103001 and
distributing the fish to the ornamental fish market, wherein the fish is distributed by a retailer.
The claimed invention is indefinite since it is not clear what is encompassed by the term “distributing”. The instant specification does not provide any limiting definition of this term. Accordingly, a definition must be derived from a combination of its use in the claim along with its use in the prior art. As to the latter, a definition of the prior art may be fairly considered to refer to “giving shares (of something), or to deal out”. Accordingly, a reasonably broad definition of “distributing” to an ornamental fish market encompasses activities as diverse as physically transporting the subject animal to a retailer for sale, or returning a fish to the retailer it was previously purchased from. It is emphasized that the claim as presently recited defines “distribution” as encompassing distribution by a third-party (i.e. a retailer), which thus doesn’t necessarily involve the person who “obtained” the fish in the context of the claimed method. Thus the claim’s use of the term “distributing” is indefinite, since the claim leaves “distributing” to a third party rather than by the person seeking to practice the invention as claimed, or by the person who obtained the subject animal to begin with. Thus it is unclear how the act of “distributing” is actually encompassed within the claimed method, since the practitioner who obtained the subject animal is not necessarily the same practitioner that is required to carry out the “distributing” step. If the obtaining step and distributing step are not carried out by the same party, it is unclear what is embraced by the term “distributing”, and thus, whether such a step is even required. One of ordinary skill in the art would thus not be apprised of the metes and bounds of the invention as claimed, and the claims are indefinite therefore.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The invention of the rejected claim is discussed above. 
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases:
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 

Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). 

Step 2A has been divided into 2 prongs. 
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is used to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2.

Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a practical application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.

Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
• Improvements to another technology or technical field; 
• Improvements to the functioning of the computer itself; 
• Applying the judicial exception with, or by use of, a particular machine; 
• Effecting a transformation or reduction of a particular article to a different state or thing; 
• Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or 
• Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  

The claim does not fall within at least one of the four categories of patent eligible subject matter, because the breadth of the only two terms requiring “action” by a user (i.e. “obtaining” and “distributing”) are in fact so broad as to encompass a method which requires no steps to be practiced or taken at all. 
At the outset, it is noted that the instant specification does not define these terms in any limiting sense, and furthermore, any relevant discussion provided therein is limited to a recapitulation of wording that is substantially identical to that as presented in the claims as recited above. Accordingly, a definition of these terms must be derived from a combination of the broadest reasonable interpretation of their use in the prior art combined with contextual clues appearing in the claims as discussed below. 
A definition of the word “obtain” as used in the prior art may be: to “get, acquire, or secure (something)”. Accordingly, a reasonably broad definition of “obtaining” could include activities as diverse as making, breeding or purchasing  the subject animal to merely securing or acquiring  the subject animal through any means including (for example) making an online purchase (regardless of whether physical possession is taken); receiving the subject animal as a gift; purchasing or receiving as a gift or inheritance a business, house, vehicle, fish tank etc. or that contains, makes, uses, or possesses the subject animal; or merely driving a delivery truck that contains the subject animal. It is emphasized that one need not necessarily take any active step in order to “get, acquire or secure” the subject fish, particularly in situations where the subject animal per se or any object containing the subject animal (i.e. home, business, vehicle, fish tank etc.) is provided as a gift to the recipient. In such cases, the recipient has “obtained” the subject animal through no action of the recipient.
As discussed above, the definition of the claim term “distributing” as used presently is indefinite, since the act of distribution may be carried out by a third-party (i.e. a commercial distributor, or a retailer as claimed or disclosed in the instant specification), rendering unclear what steps or actions need to be taken by the practitioner of the present invention in order to meet the claim limitation reciting “distribution”. 
It is emphasized that a claim that covers both eligible and ineligible subject matter should be rejected under §101 because the broadest reasonable interpretation covers ineligible subject matter. In the present case, the claim is not patent eligible since: 1) the claim can reasonably be construed as not requiring any active steps, 2) a broad and reasonable interpretation of the term “obtaining” requires nothing more than something as passive as receiving the subject animal as a gift, and 3) it is unclear whether the act of “distributing” is even required by the present invention given the indefiniteness of what “distributing” encompasses. Since the claim covers at least some portion of ineligible subject matter, the claimed invention as presently recited is not patent eligible.

Double Patenting--Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 6-8, 11 and 13 of prior U.S. Patent No. 9,968,077. This is a statutory double patenting rejection.
The instant claim 17 recites a transgenic tetra comprising a chromosomally integrated expression cassette encoding a fluorescent protein, wherein the tetra comprises the “Blue tetra 1 transformation event,” sperm comprising the Blue tetra 1 transformation event having been deposited as ECACC accession no. 14103001. This claim is a duplication of patented claim 1, which recites same. Similarly, the instant claims 18-23 are duplications of patented claims 4, 6-8, 11 and 13, respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,798,923. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claim recites a method of providing a transgenic tetra to the ornamental fish market, comprising the steps of obtaining a transgenic tetra comprising a chromosomally integrated expression cassette encoding a fluorescent protein, wherein the tetra comprises the “Blue tetra 1 transformation event,” sperm comprising the Blue tetra 1 transformation event having been deposited as ECACC accession no. 14103001 and distributing the fish to the ornamental fish market, wherein the fish is distributed by a retailer.
The patented claims recite (most relevantly in claims 1-3) a method of providing a transgenic tetra to the ornamental fish market, comprising the steps of: breeding a transgenic tetra comprising a chromosomally integrated expression cassette encoding a fluorescent protein, wherein the tetra comprises the “Blue tetra 1 transformation event,” sperm comprising the Blue tetra 1 transformation event having been deposited as ECACC accession no. 14103001, and distributing the fish to the ornamental fish market, wherein the fish is distributed by a grower, wherein the fish being distributed by a grower are further distributed to a commercial distributor, and wherein the fish being distributed by a grower or a commercial distributor are further distributed to a retailer.
The only substantive difference between pending claim 24 and patented claims 1-3 is that pending claim 24 requires “obtaining” while patented claims 1-3 recite “breeding” in its place. However, since the act of “obtaining” encompasses the act of “breeding” the recited fish, the patented claims would anticipate the instant claim 24 were the patented claims available as prior art. Claim 24 is thus patentably indistinct over claims 1-8 of U.S. Patent No. 10,798,923.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633